DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 10/31/2019 and 11/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 16-20 describe “a computer-readable storage medium”
Further, Applicant's specification fails to explicitly define the scope of the “a computer-readable storage medium”. Applicant’s specification paragraph [0165] describe the computer-readable medium do not include communication media or modulated signals. However, paragraph [0166] describes the computer-readable medium as any known computer-readable medium. Therefore, such multiple descriptions does not explicitly excludes data signal. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called 
Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed “computer-readable medium” is considered to include data signals per se. Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention.
As an additional note, a non-transitory computer readable medium having executable

programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

5.	Claims 1,4-6,9,10,13-16, 19 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Scarpelli (US 2012/0254414 hereinafter referred to as Scarpelli).

Regarding claim 1. 
Scarpelli teaches:
“A method, comprising: generating a dynamic threshold based on a seasonal pattern detected in a time series of data values corresponding to a metric associated with a computing resource;” (Scarpelli [0037] and  Fig. 2, determining a baseline threshold which includes variable values for each performance metric during particular time window. The performance metric is collected periodically such as every second, every minute or every 10 second. The performance metric represents a computing resource usage such as, CPU utilization, memory utilization etc. collected over series time values). 
“smoothing the generated dynamic threshold using one or more constraints” (Scarpelli [0040], obtaining  smoothed baseline by averaging new upper values with previous hour’s values, and a new lower value with previous hour’s lower value  in order to provide smoothed baseline).
“monitoring the metric associated with the computing resource to determine whether the metric exceeds the smoothed dynamic threshold; and” (Scarpelli [0040], observing if metric value exceeds the smoothed baseline).
“providing an indication based at least on determining that the metric exceeds the smoothed dynamic threshold” (Scarpelli [0040] [0058], determining abnormal metric if the metric exceeds the smoothed baseline. Providing a performance degradation warning when abnormal metric detected).

Regarding claim 10,
Scarpelli teaches:
“A system, comprising: at least one processor circuit; and at least one memory that stores program code configured to be executed by the at least one processor circuit, the program code comprising:” (Scarpelli Fig. 1 and [0071] [0070], A system comprising a CPU and a memory. The processor executing a computer programs to perform the disclosed functions. The computer program can be deployed as module, component, or other suitable form to implement the techniques).
“a modeler configured to generate a dynamic threshold based on a seasonal pattern detected in a time series of data values corresponding to a metric associated with a computing resource” (Scarpelli [0037] and  Fig. 2, determining a baseline threshold which includes variable values for each performance metric during particular time window. The performance metric is collected periodically such as every second, every minute or every 10 second. The performance metric represents a computing resource usage such as, CPU utilization, memory utilization etc. collected over series time values). 
“ a dynamic threshold smoother configured to smooth the generated dynamic threshold using one or more constraints; and” (Scarpelli [0040], obtaining  smoothed baseline by averaging new upper values with previous hour’s values, and a new lower value with previous hour’s lower value  in order to provide smoothed baseline).
“a monitor configured to: monitor the metric associated with the computing resource to determine whether the metric exceeds the smoothed dynamic threshold; and (Scarpelli [0040], observing if metric value exceeds the smoothed baseline).
“provide an indication based at least on determining that the metric exceeds the smoothed dynamic threshold” (Scarpelli [0040] [0058], determining abnormal metric if the metric exceeds the smoothed baseline. Providing a performance degradation warning when abnormal metric detected).

Regarding claim 16. 
Scarpelli teaches:
“A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method, the method comprising:” (Scarpelli [0004] [0071], A computer-readable storage medium for storing computer program. A processor executing a computer programs to perform the disclosed functions).
“generating a dynamic threshold based on a seasonal pattern detected in a time series of data values corresponding to a metric associated with a computing resource;” (Scarpelli [0037] and  Fig. 2, determining a baseline threshold which includes variable values for each performance metric during particular time window. The performance metric is collected periodically such as every second, every minute or every 10 second. The performance metric represents a computing resource usage such as, CPU utilization, memory utilization, etc. collected over series time values). 
“smoothing the generated dynamic threshold using one or more constraints” (Scarpelli [0040], obtaining  smoothed baseline by averaging new upper values with previous hour’s values, and a new lower value with previous hour’s lower value  in order to provide smoothed baseline).
“monitoring the metric associated with the computing resource to determine whether the metric exceeds the smoothed dynamic threshold; and” (Scarpelli [0040], observing if metric value exceeds the smoothed baseline).
“providing an indication based at least on determining that the metric exceeds the smoothed dynamic threshold” (Scarpelli [0040] [0058], Determining abnormal metric if the metric exceeds the smoothed baseline. Providing a performance degradation warning when abnormal metric detected).

Regarding claims 4, 13, and Scarpelli teaches all the limitations of claims 1 and 10.
Scarpelli teaches:
“wherein the smoothed dynamic threshold is different than the generated dynamic threshold” (Scarpelli [0040], the smoothed baseline vale obtained by averaging previous baseline and with new baseline value).

Regarding claims 5, 14 and 19. Scarpelli teaches all the limitations of claims 1, 10 and 16.
Scarpelli teaches:
“ wherein said smoothing comprises: determining a periodicity associated with the detected seasonal pattern; and” (Scarpelli [0038] [0034], collecting the performance metric per minute of plurality minutes. Periodically collecting the performance metric).
(Scarpelli [0047] [0056], calculating a degree of lag correlation or correlation coefficient for the metric. The correlation coefficient applicable to the baseline).

Regarding claims 6, 15, 20, Scarpelli teaches all the limitations of claim 1.
Scarpelli teaches:
“wherein providing the indication includes issuing an alert” (Scarpelli [0058] [0033], Providing a performance degradation warning when abnormal metric detected. Providing the warning to a computer or display).

Regarding claim 9, Scarpelli teaches all the limitations of claim 1.
Scarpelli teaches:
“wherein the computing resource comprises at least one of: one or more virtual machines; one or more central processing units; one or more memories; one or more storage devices; or network bandwidth” (Scarpelli Fig. 2 and [0029], performance metric for CPU utilization, memory utilization. In addition, Scarpelli listed plurality of performance metrics computing resources).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2,3,11,12,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli (US 2012/0254414 hereinafter referred to as Scarpelli) in view of Beck et al. ( Title: “A fast Iterative Shrinkage-Algorithm for Linear Inverse Problems” by Amir Beck and Marc Teboullle, published on 2009, hereinafter referred to as Beck)

Regarding claims 2, 11 and 17, Scarpelli teaches all the limitations of claims 1, 10.16.
Scarpelli further teaches using averaging technique to smooth values to obtain smoothed baseline threshold as discussed above. However, Scarpelli is silent regarding using a fast iterative shrinkage-thresholding algorithm (FISTA) for smoothing.
Scarpelli does not teach:
“wherein said smoothing comprises: applying a projected gradient algorithm with respect to the dynamic threshold using the one or more constraints.  
Beck teaches:
“wherein said smoothing comprises: applying a projected gradient algorithm with respect to the dynamic threshold using the one or more constraints” (Beck page 186, page193, page 194, using gradient based a fast iterative shrinkage-thresholding algorithm (FISTA) to minimizing smooth problems. The FISTA uses upper and lower bounds).
Both Scarpelli and Beck teach smoothing a function. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Scarpelli to use FISTA to smooth values as disclosed by Beck because FISTA is a  faster and simple to smooth convex problem (page 186).

Regarding claims 3, 12 and 18, Scarpelli and Beck teach all the limitations of claim 2, 11, and 17
Scarpelli does not teach:
“wherein the projected gradient algorithm is a fast iterative shrinkage-thresholding algorithm.  
Beck teaches:
 “wherein the projected gradient algorithm is a fast iterative shrinkage-thresholding algorithm.  (Beck page 186, page193, page 194, using a gradient based a fast iterative shrinkage-thresholding algorithm (FISTA) to minimizing smooth problems. The FISTA uses upper and lower bounds).
Both Scarpelli and Beck teach smoothing function. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Scarpelli to use FISTA to smooth values as disclosed by Beck because FISTA is a  faster and simple to smooth convex problem (page 186).

s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scarpelli (US 2012/0254414 hereinafter referred to as Scarpelli) in view Toledano (US 2018/0136994 hereinafter referred to as Toledano). 

Regarding claim 7, Scarpelli teaches all the limitations of claim 6.
Scarpelli does not teach:
“wherein the indication comprises at least one of: an e-mail message; a telephone call; or  406987-US-NP- 45 - a short messaging service message”
Toledano teaches:
“wherein the indication comprises at least one of: an e-mail message; a telephone call; or  406987-US-NP- 45 - a short messaging service message” (Toledano [0054], sending anomaly alert to administrator via text message to mobile phone or by email to a laptop).
 Scarpelli and Toledano teach detecting abnormal resource usage. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Scarpelli to include feature to send an alert text message to mobile device or email to a laptop as disclosed by Toledano, such inclusion is helpful to notify an administrator to take immediate action to resolve detected problem ([0059] [004]), and using known notifying communication methods would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C) ).

Regarding claim 8, Scarpelli and Beck teach all the limitations of claim 1.
Scarpelli does not teach:

Toledano teaches:
“wherein the indication causes an automatic allocation of additional computing resources.” (Toledano [0098] [0099], transmit alert message when anomaly is detected. Taking remedial action such as adding virtual server instances for the detected anomaly).
Both Scarpelli and Toledano teach detecting abnormal resource usage Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Scarpelli to include a feature to add additional resources based on anomaly alert message as disclosed by Toledo, such inclusion prevents problems before affecting business by quickly resolving (Toledano [0099] [0004]). 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references teach detecting unusual computing resource usage. 
Yu et al. (US 2014/0006314)
Dang et al. (US 2011/0238376)

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454